Exhibit 10.1

Execution Version

 

 

Wheeler Real Estate Investment Trust, Inc.

and

Computershare Inc.

and

Computershare Trust Company, N.A.,

Warrant Agent

 

 

Warrant Agreement

Dated as of April 25, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

  

Certain Definitions

     1   

Section 2.

  

Appointment of Warrant Agent

     2   

Section 3.

  

Bank Accounts

     2   

Section 4.

  

Issuance and Form of Warrant Certificate

     2   

Section 5.

  

Warrant Register

     3   

Section 6.

  

Transfer and Exchange of Warrants

     3   

Section 7.

  

Exercise of Warrants; Mechanics of Exercise

     4   

Section 8.

  

Adjustment of Exercise Price

     6   

Section 9.

  

Certain Representations; Reservation and Availability of Shares of Common Stock
or Cash

     7   

Section 10.

  

Fractional Shares of Common Stock

     7   

Section 11.

  

Warrant Holder Not Deemed a Stockholder

     8   

Section 12.

  

The Warrant Agent

     8   

Section 13.

  

Purchase or Consolidation or Change of Name of Warrant Agent

     9   

Section 14.

  

Duties of Warrant Agent

     10   

Section 15.

  

Change of Warrant Agent

     12   

Section 16.

  

Issuance of New Warrant Certificates

     13   

Section 17.

  

Notices

     13   

Section 18.

  

Supplements and Amendments

     14   

Section 19.

  

Successors

     14   

Section 20.

  

Benefits of this Agreement

     15   

Section 21.

  

Governing Law

     15   

Section 22.

  

Counterparts

     15   

Section 23.

  

Captions

     15   

 

i



--------------------------------------------------------------------------------

Section 24.

  

Information

     15   

Section 25.

  

Force Majeure

     15   

Section 26.

  

Confidentiality

     15   

Section 27.

  

Further Assurances

     15   

Section 28.

  

Severability

     15   

 

ii



--------------------------------------------------------------------------------

WARRANT AGREEMENT

WARRANT AGREEMENT dated as of April 25, 2014 (this “Agreement”), between Wheeler
Real Estate Investment Trust, Inc., a Maryland corporation (the “Company”),
Computershare Inc., a Delaware corporation (“Computershare”) and its wholly
owned subsidiary, Computershare Trust Company, N.A., a national banking
association (collectively with Computershare, the “Warrant Agent”).

W I T N E S S E T H

WHEREAS, the Company proposes to issue up to 120,000 units (the “Units”) in
connection with the Company’s public offering (the “Offering”), with each unit
comprised of (i) five shares of Series B Preferred Stock (the “Series B
Preferred Stock”), and (ii) six warrants (each, a “Warrant,” and collectively,
the “Warrants”), each to purchase 1 share of common stock of the Company, par
value $0.01 (the “Common Stock”), at an exercise price of $5.50 (the “Exercise
Price”), subject to adjustment as described herein. The Units will not be
certificated. The shares of Series B Preferred Stock and the Warrants are
immediately separable and will be issued separately; and

WHEREAS, the Company desires that the Warrant Agent act on its behalf in
connection with the issuance, transfer, exchange, exercise and replacement of
the Warrants, and this Agreement sets forth, among other things, the form and
provisions of the Warrants and the terms and conditions on which they may be
issued, transferred, exchanged, exercised and replaced;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the receipt and sufficiency of which hereby are acknowledged,
the parties hereto hereby agree as follows:

Section 1. Certain Definitions. For purposes of this Agreement, the following
terms have the meanings indicated:

“Affiliate” has the meaning ascribed to it in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

“NASDAQ” means the Nasdaq Capital Market.

“Business Day” means any day other than a Saturday, Sunday or a day on which
NASDAQ or banks in the states of New York or New Jersey are authorized or
obligated by law or executive order to close.

“Close of Business” on any given date means 5:00 p.m., Virginia Beach, Virginia
time, on such date; provided, however, that if such date is not a Business Day,
it means 5:00 p.m., Virginia Beach, Virginia time, on the next succeeding
Business Day.

“Holder” means a holder of beneficial interest in a Warrant.



--------------------------------------------------------------------------------

“Person” means an individual, corporation, association, partnership, limited
liability company, joint venture, trust, unincorporated organization, government
or political subdivision thereof or governmental agency or any other entity.

“Warrant Shares” means shares of Common Stock issuable upon exercise of
Warrants. Initially, the number of shares of Common Stock with respect to which
a Warrant may be exercised is 1.

Section 2. Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company in accordance with the express terms and
conditions hereof (and no implied terms or conditions), and the Warrant Agent
hereby accepts such appointment. The Company may from time to time appoint such
Co-Warrant Agents as it may, in its sole discretion, deem necessary or
desirable. In the event the Company appoints one or more co-warrant agents, the
Company shall delivery written notice to the Warrant Agent setting forth the
respective duties of the Warrant Agent and any co-warrant agent. The Warrant
Agent shall not have a duty to supervise, and no event shall the Warrant Agent
be liable for, the acts or omissions of any such co-warrant agent.

Section 3. Bank Accounts. All funds received by Computershare under this
Agreement that are to be distributed or applied by Computershare in the
performance of services (the “Funds”) shall be held by Computershare as agent
for the Company and deposited in one or more bank accounts to be maintained by
Computershare in its name as agent for the Company. Until paid pursuant to the
terms of this Agreement, Computershare will hold the Funds through such accounts
in deposit accounts of commercial banks with Tier 1 capital exceeding $1 billion
or with an average rating above investment grade by S&P (LT Local Issuer Credit
Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default
Rating) (each as reported by Bloomberg Finance L.P.). Computershare shall have
no responsibility or liability for any diminution of the Funds that may result
from any deposit made by Computershare in accordance with this paragraph,
including any losses resulting from a default by any bank, financial institution
or other third party. Computershare may from time to time receive interest,
dividends or other earnings in connection with such deposits. Computershare
shall not be obligated to pay such interest, dividends or earnings to the
Company, any holder or any other party.

Section 4. Issuance and Form of Warrant Certificate.

(a) The Company shall execute and the Warrant Agent shall countersign, either
manually or by facsimile signature, and deliver one or more certificates (each,
a “Warrant Certificate”), evidencing the Warrants, and each such Warrant
Certificate (i) shall be registered in the name of The Depository Trust Company
(the “Depository”) or of the nominee of the Depository, and (ii) shall be
delivered by the Warrant Agent to the Depository or pursuant to the Depository’s
instructions or held by the Warrant Agent as custodian for the Depository. Each
Warrant Certificate shall evidence such number of Warrants as is set forth
therein.

(b) Each Warrant Certificate shall be substantially in the form set forth in
Exhibit A attached hereto. The Warrant Certificate may bear such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Agreement (provided that they do not affect the rights,
duties, obligations, liabilities or indemnities of the

 

2



--------------------------------------------------------------------------------

Warrant Agent), and may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with the rules and regulations of the Depository, any law or
with any rules made pursuant thereto or with any rules of any securities
exchange or as may, consistently herewith, be determined by the officers of the
Company executing such Warrant Certificate, as evidenced by their execution of
the Warrant Certificate, which shall be reasonably acceptable to the Warrant
Agent.

(c) The Company shall supply the Warrant Agent with an opinion of counsel prior
to the issuance of any Warrant Certificate indicating that the Warrants and any
shares of Common Stock issued upon exercise thereof were registered under the
Securities Act of 1933, as amended (the “Act”), and all appropriate state
securities law filings have been made with respect to the Warrants or shares of
Common Stock and that the Warrants and any shares of Common Stock issued upon
exercise thereof will be, when issued, validly issued, fully paid and
non-assessable.

Section 5. Warrant Register. The Warrants will be issued in registered form
only. The Warrant Agent will keep or cause to be kept, at its office designated
for such purpose, books for registration and transfer of the Warrant
Certificates issued hereunder. The Warrant Agent will create a special account
for the issuance of Warrant Certificates.

Section 6. Transfer and Exchange of Warrants.

(a) The registration of the transfer and exchange of Warrants or beneficial
interests therein shall be effected through the Depository in accordance with
this Agreement and the procedures and requirements of the Depository. Such
requirements shall include, inter alia, a signature guarantee from an eligible
guarantor institution participating in a signature guarantee program approved by
the Securities Transfer Association at a guarantee level acceptable to the
Warrant Agent. The Company may instruct the Warrant Agent from time to time that
certain Warrants are subject to restrictions on transfer, in which case the
Warrant Agent shall not permit the transfer of such Warrants without the consent
of the Company. A Warrant Certificate may only be transferred as a whole, and
not in part, and only by (i) the Depository to a nominee of the Depository,
(ii) a nominee of the Depository to the Depository or another nominee of the
Depository, or (iii) the Depository or any such nominee to a successor
Depository or its nominee.

(b) To permit registrations of transfers and exchanges, the Company shall
execute and the Warrant Agent shall countersign, by either manual or by
facsimile signature or other electronic submission, each Warrant Certificate. No
service charge shall be made for any registration of transfer or exchange. Any
tax, assessments, or similar charge payable in connection with any registration
of transfer or exchange shall be paid by the Holder of such Warrants. All
Warrants issued upon any transfer or exchange pursuant to the terms of this
Agreement shall be valid obligations of the Company, entitled to the same
benefits under this Agreement as the Warrants surrendered upon such transfer or
exchange.

(c) If any Warrant Certificate shall be mutilated, lost, stolen or destroyed,
upon delivery and cancellation of the mutilated Warrant Certificate, or in lieu
of and substitution for the Warrant Certificate lost, stolen or destroyed, the
Company shall issue, and the Warrant Agent shall countersign, by manual or
facsimile signature, and deliver, in exchange and substitution for such

 

3



--------------------------------------------------------------------------------

mutilated, lost, stolen or destroyed Warrant Certificate, a new Warrant
Certificate of like tenor and representing an equivalent number of Warrants, but
only upon receipt of evidence satisfactory to the Warrant Agent of the loss,
theft or destruction of such Warrant Certificate and an affidavit and the
posting of an indemnity or bond satisfactory to it. Applicants for such
substitute Warrant Certificates shall also comply with such other reasonable
regulations and pay such other reasonable charges as the Warrant Agent may
prescribe.

Section 7. Exercise of Warrants; Mechanics of Exercise.

(a) Subject to the terms and conditions set forth herein and set forth in each
Warrant Certificate, each Warrant shall be exercisable for 1 share of Common
Stock at the Exercise Price (subject to any adjustment pursuant to Section 7)
commencing from the date of issuance thereof (the “Exercise Date”). Such Warrant
shall cease to be exercisable and shall terminate and become void, and all
rights thereunder and under this Agreement shall cease, at the Close of Business
on the fifth anniversary of the Exercise Date (the “Expiration Date”).

(b) A Holder may exercise a Warrant in whole, but not in part, by delivering,
not later than 5:00 p.m. New York time, on any Business Day to the Warrant Agent
at its office designated for such purpose: (i) a properly completed and duly
executed copy of the subscription notice set forth in Exhibit A to the Warrant
Certificate (the “Subscription Notice”) and (ii) full payment, for the account
of the Company, of the Exercise Price. Such payment shall be made in United
States dollars by certified or official bank check payable to the order of the
Company or by wire transfer of funds to an account designated by the Company for
such purpose. Any Holder shall effect compliance with the requirements in
clauses (i) and (ii) above through the relevant members of the Depository in
accordance with the procedures of the Depository. If the Subscription Notice or
the Exercise Price is received by the Warrant Agent after the Close of Business,
the Warrant will be deemed to be received and exercised on the next Business
Day. If the Warrant is received or deemed to be received after the Expiration
Date, the exercise thereof will be null and void and any funds delivered to the
Warrant Agent will be returned to the Holder as soon as practicable. In no event
will interest accrue on funds deposited with the Warrant Agent in respect of an
exercise or attempted exercise of a Warrant. The Warrant Agent shall forward
funds received for warrant exercises in a given month by the 5th business day of
the following month by wire transfer to an account designated by the Company.

(c) In the event of a cash exercise, the Company hereby instructs the Warrant
Agent to record cost basis for newly issued shares as the exercise price of the
warrants for such shares.

(d) In the event that the Company provides written notice to the Warrant Agent
that the exercise of any Warrant by any Holder will cause such Holder (together
with the Holder’s Affiliates, and any other persons acting as a group together
with the Holder or any of the Holder’s Affiliates) to beneficially own in excess
of the Beneficial Ownership Limitation (as defined below), the Warrant Agent
shall not effect the exercise of such Warrant for such Holder, and such Holder
shall not have the right to exercise such Warrant. Until such written notice is
received by the Warrant Agent, the Warrant Agent may presume for all purposes
that no exercise of any Warrant will cause a Holder to beneficially own in
excess of the Beneficial Ownership Limitation. For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially

 

4



--------------------------------------------------------------------------------

owned by the Holder and its Affiliates shall include the Warrant Shares issuable
upon exercise of the Warrant, but shall exclude the number of shares of Common
Stock which would be issuable upon exercise or conversion of the unexercised or
nonconverted portion of any other Warrants or any other securities of the
Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein, in each case beneficially owned by the Holder or
any of its Affiliates. Except as set forth in the preceding sentence, for
purposes of this Section 6(d), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder, it being acknowledged by the Holder that the Company is
not representing to the Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 6(d) applies, the determination of whether
the Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of the Warrant is exercisable
shall be in the sole discretion of the Holder, and the Company shall have no
obligation to verify or confirm the accuracy of such determination and shall
have no liability for exercises of the Warrant that are in non-compliance with
the Beneficial Ownership Limitation. In addition, a determination as to any
group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. The “Beneficial Ownership Limitation” shall be 9.8% in value of the
shares of the Company’s capital stock outstanding, or 9.8% (in value or number
of shares, whichever is more restrictive) of the shares of the Common Stock
outstanding, in each case immediately after giving effect to the issuance of the
Warrant Shares. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 6 to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor Holder of the Warrant.

(e) As soon as reasonably practicable after the exercise of any Warrant, the
Company shall issue, or otherwise deliver, in authorized denominations to or
upon the order of the Holder of such by same-day or next-day credit to the
Depository for the account of such Holder or for the account of a participant in
the Depository the Warrant Shares to which such Holder is entitled, in each case
registered in such name and delivered to such account as directed in the
Subscription Notice by such Holder or by the direct participant in the
Depository through which such Holder is acting.

(f) The Company acknowledges that the bank accounts maintained by Computershare
in connection with the services provided under this Agreement will be in its
name and that Computershare may receive investment earnings in connection with
the investment of the funds held in such bank accounts from time to time, and
such investment earnings shall be for the sole benefit of Computershare. Neither
the Company nor any Holder will receive interest on any deposits or Exercise
Price delivered to the Warrant Agent.

 

5



--------------------------------------------------------------------------------

Section 8. Adjustment of Exercise Price. The Exercise Price and the Warrant
Shares are subject to adjustment from time to time as set forth in this Section
8.

(a) In case the Company shall, while any Warrants remain outstanding and
unexpired, (i) declare a dividend or make a distribution on its outstanding
Common Stock in Common Stock, (ii) subdivide or reclassify its outstanding
Common Stock into a greater number of shares, (iii) combine or reclassify its
outstanding Common Stock into a smaller number of shares, or (iv) enter into any
transaction whereby the outstanding shares of Common Stock are at any time
changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another entity through reorganization, merger,
consolidation, liquidation or recapitalization, then an appropriate adjustment
in the number of shares of Common Stock (or other securities for which such
shares of Common Stock have previously been exchanged or converted) purchasable
under the Warrants shall be made and the Exercise Price in effect at the time of
the record date for such dividend or distribution or of the effective date of
such subdivision, combination, reclassification, reorganization, merger,
consolidation, liquidation or recapitalization shall be proportionately adjusted
so that the Holder of the Warrant exercised after such date shall be entitled to
receive the aggregate number and kind of shares or other securities which, if
the Warrant had been exercised by such Holder immediately prior to such date,
the Holder would have been entitled to receive upon such dividend, distribution,
subdivision, combination, reclassification, reorganization, merger,
consolidation, liquidation or recapitalization. For example, if the Company
declares a two-for-one stock subdivision (split) and the Exercise Price hereof
immediately prior to such event was $6.00 and the number of shares of Common
Stock issuable upon exercise of the Warrant was 1, the adjusted Exercise Price
immediately after such event would be $3.00 and the adjusted number of shares of
Common Stock issuable upon exercise of the Warrant would be 2. Any such
adjustment shall be made successively whenever any event listed above shall
occur.

(b) No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least one percent (1%) in the number
of shares of Common Stock purchasable upon the exercise of each Warrant;
provided, however, that any adjustments which by reason of this Section 8(b) are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment(s). All calculations shall be made to the nearest one
hundredth (1/100) of a share.

(c) When a specified event requiring an adjustment occurs, the Company shall
promptly prepare a written certificate setting forth, as applicable: (i) the
Exercise Price of each Warrant, and (ii) the number of Warrant Shares covering
each Warrant, each as adjusted, and a brief statement of the facts accounting
for such adjustment. The Company shall promptly deliver such written certificate
to the Warrant Agent and each transfer agent for the Common Stock, and instruct
the Warrant Agent, after providing all information and documents requested by
the Warrant Agent, including a brief summary of the information in such written
certificate, to mail such summary provided by the Company to each Holder. Until
such written certificate is received by the Warrant Agent, the Warrant Agent may
presume conclusively for all purposes that no such adjustments have occurred.
The Warrant Agent shall be entitled to rely conclusively on, and shall be fully
protected in relying on, any certificate, notice or instructions provided by the
Company with respect to any adjustment of the Exercise Price or the number of
shares issued able upon exercise of a Warrant, or any related matter, and the
Warrant Agent shall not be liable for any action taken, suffered or omitted to
be taken by it in accordance with any such certificate, notice or instructions
or pursuant to this Warrant Agreement. The Warrant Agent shall not be deemed to
have knowledge of any such adjustment unless and until it shall have received
written notice

 

6



--------------------------------------------------------------------------------

thereof from the Company. Notwithstanding anything to the contrary contained
herein, the Warrant Agent shall have no obligation under any Section of this
Agreement to calculate any of the adjustments set forth herein.

Section 9. Certain Representations; Reservation and Availability of Shares of
Common Stock or Cash.

(a) This Agreement has been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery hereof by the
Warrant Agent, constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, and the Warrants
have been duly authorized, executed and issued by the Company and, assuming due
authentication thereof by the Warrant Agent pursuant hereto, constitute valid
and legally binding obligations of the Company enforceable against the Company
in accordance with their terms and entitled to the benefits hereof; in each case
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(b) The Company covenants and agrees that it will cause to be reserved and kept
available out of its authorized and unissued shares of Common Stock or its
authorized and issued shares of Common Stock held in its treasury, free from
preemptive rights, the number of shares of Common Stock that will be sufficient
to permit the exercise in full of all outstanding Warrants.

(c) The Company further covenants and agrees that it will pay when due and
payable any and all taxes and charges which may be payable in respect of the
original issuance or delivery of the Warrant Certificate or the Warrant Shares.
The Company shall not, however, be required to pay any tax or charge which may
be payable in respect of any transfer involved in the transfer or delivery of a
Warrant Certificate or the issuance of Warrant Shares in a name other than that
of the Holder (any such tax or charge being payable by the Holder at the time of
surrender), and the Company can refrain from taking any action related thereto
until it has been established to the Company’s reasonable satisfaction that no
such tax or governmental charge is due. Notwithstanding anything to the contrary
contained herein, the Warrant Agent shall have no duty or obligation to take any
action under any section of this Agreement that requires the payment of taxes or
charges, unless and until the Warrant Agent is satisfied that all such taxes
and/or charges have been paid.

Section 10. Fractional Shares of Common Stock.

(a) No fractional shares of Common Stock will be issued upon the exercise of the
Warrants, upon reissue of the Warrants, or otherwise. Rather, the Company shall,
at its election, either pay a cash adjustment in respect of such fraction in an
amount equal to such fraction multiplied by the exercise price or round up the
number of shares of common stock to be issued to the nearest whole number.

(b) The Holder of a Warrant by the acceptance of the Warrant expressly waives
his right to receive any fractional Warrant Share.

 

7



--------------------------------------------------------------------------------

(c) Whenever a payment for fractional shares of Common Stock or any other
securities is to be made by the Warrant Agent, the Company shall (i) promptly
prepare and deliver to the Warrant Agent a certificate setting forth in
reasonable detail the amounts of such payments and the facts relating to such
payments, and (ii) provide sufficient monies to the Warrant Agent in the form of
fully collected funds to make such payments. The Warrant Agent shall be fully
protected in relying upon such a certificate and shall have no duty with respect
to, and shall not be deemed to have knowledge of, any payment for fractional
shares of Common Stock or any other securities under any Section of this
Agreement unless and until the Warrant Agent shall have received such a
certificate and sufficient monies.

Section 11. Warrant Holder Not Deemed a Stockholder. No Holder of a Warrant or
record holder of a Warrant Certificate shall be entitled to vote, receive
dividends or distributions on, or be deemed for any purpose the holder of Common
Stock or any other securities of the Company which may at any time be issuable
on the exercise of the Warrants represented thereby, nor shall anything
contained herein or in any Warrant Certificate be construed to confer upon the
Holder of a Warrant or record holder of a Warrant Certificate, as such, any of
the rights of a stockholder of the Company or any right to vote for the election
of directors or upon any matter submitted to stockholders at any meeting
thereof, or to give or withhold consent to any corporate action, or to receive
notice of meetings or other actions affecting stockholders, or to receive
dividends or distributions or subscription rights, or otherwise, until such
Warrant(s) evidenced by such Warrant Certificate shall have been exercised in
accordance with the provisions hereof.

Section 12. The Warrant Agent.

(a) The Company agrees to pay to the Warrant Agent reasonable compensation for
all services rendered by it hereunder and, from time to time, on demand of the
Warrant Agent, its reasonable expenses, disbursements and counsel fees and
disbursements incurred in the administration and execution of this Agreement and
the exercise and performance of its duties hereunder, as set forth in the Fee
Schedule provided to the Company.

(b) The Company covenants and agrees to indemnify the Warrant Agent for, and to
defend and hold the Warrant Agent harmless against, any liabilities, suits,
actions, proceedings, judgments, claims, settlements, costs, expenses (including
reasonable fees and expenses of its legal counsel), losses or damages, which may
be paid, incurred or suffered by or to which it may become subject, arising from
or out of, directly or indirectly, any action taken, suffered or omitted to be
taken by the Warrant Agent in connection with the preparation, delivery,
acceptance, administration, execution or amendment of this Agreement and the
exercise or performance of its duties hereunder, including the costs and
expenses of enforcing its rights hereunder; provided, that such covenant and
agreement does not extend to, and the Warrant Agent shall not be indemnified
with respect to, such liabilities, suits, actions, proceedings, judgments,
claims, settlements, costs, expenses, losses and damages incurred or suffered by
the Warrant Agent as a result of, or arising out of, its own gross negligence,
bad faith, or willful misconduct (each as determined by a final judgment of a
court of competent jurisdiction).

(c) From time to time, the Company may provide the Warrant Agent with written
instructions concerning the services performed by the Warrant Agent hereunder.
In addition, at any time the Warrant Agent may apply to any officer of Company
for written

 

8



--------------------------------------------------------------------------------

instruction, and may consult with legal counsel for the Warrant Agent (which may
be an employee of the Warrant Agent) or the Company with respect to any matter
arising in connection with the services to be performed by the Warrant Agent
under this Agreement. The Warrant Agent and its agents and subcontractors shall
not be liable and shall be indemnified by the Company for any action taken,
suffered or omitted to be taken by the Warrant Agent in reliance upon any
Company instructions or upon the advice or opinion of such counsel. The Warrant
Agent shall not be held to have notice of any change of authority of any person,
until receipt of written notice thereof from the Company.

(d) Promptly after the receipt by the Warrant Agent of notice of any demand or
claim or the commencement of any action, suit, proceeding or investigation, the
Warrant Agent shall, if a claim in respect thereof is to be made against the
Company, notify the Company thereof in writing. The Company shall be entitled to
participate at its own expense in the defense of any such claim or proceeding,
and, if it so elects at any time after receipt of such notice, it may assume the
defense of any suit brought to enforce any such claim or of any other legal
action or proceeding; provided, that if there are legal defenses available to
the Warrant Agent that are different from or additional to those available to
the Company, or if there exists a conflict of interest between the Warrant Agent
and the Company, the Company shall also be liable for the reasonable fees and
expenses of separate counsel for the Warrant Agent. For the purposes of this
Section 12, the term “expense or loss” means any amount paid or payable to
satisfy any claim, demand, action, suit or proceeding settled with the express
written consent of the Warrant Agent, and all reasonable costs and expenses,
including, but not limited to, reasonable counsel fees and disbursements, paid
or incurred in investigating or defending against any such claim, demand,
action, suit, proceeding or investigation.

(e) Notwithstanding anything to the contrary contained herein, the Warrant
Agent’s aggregate liability during any term of this Agreement with respect to,
arising from, or arising in connection with this Agreement, or from all services
provided or omitted to be provided under this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid
under this Agreement by the Company to Warrant Agent as fees and charges, but
not including reimbursable expenses, during the twelve (12) months immediately
preceding the event for which recovery from Warrant Agent is being sought.

(f) Neither party to this Agreement shall be liable to the other party for any
consequential, indirect, special, punitive or incidental damages under any
provisions of this Agreement or for any consequential, indirect, punitive,
special or incidental damages arising out of any act or failure to act hereunder
even if that party has been advised of or has foreseen the possibility or
likelihood of such damages.

(g) The provisions of this Section 12 shall survive the termination of this
Agreement and the resignation, removal or replacement of the Warrant Agent.

Section 13. Purchase or Consolidation or Change of Name of Warrant Agent.

(a) Any entity into which the Warrant Agent or any successor Warrant Agent may
be merged or with which it may be consolidated, or any entity resulting from any
merger or consolidation to which the Warrant Agent or any successor Warrant
Agent shall be party, or any

 

9



--------------------------------------------------------------------------------

entity succeeding to the shareowner services or corporate trust business of the
Warrant Agent or any successor Warrant Agent, shall be the successor to the
Warrant Agent under this Agreement without the execution or filing of any paper
or any further act on the part of any of the parties hereto, provided that such
corporation would be eligible for appointment as a successor Warrant Agent under
the provisions of Section 13. In case at the time such successor Warrant Agent
shall succeed to the agency created by this Agreement any of the Warrant
Certificates shall have been countersigned but not delivered, any such successor
Warrant Agent may adopt the countersignature of the predecessor Warrant Agent
and deliver such Warrant Certificates so countersigned; and in case at that time
any of the Warrant Certificates shall not have been countersigned, any successor
Warrant Agent may countersign such Warrant Certificates either in the name of
the predecessor Warrant Agent or in the name of the successor Warrant Agent; and
in all such cases such Warrant Certificates shall have the full force provided
in the Warrant Certificates and in this Agreement.

(b) If at any time the name of the Warrant Agent shall be changed and at such
time any of the Warrant Certificates shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignature under its prior name
and deliver Warrant Certificates so countersigned; and in case at that time any
of the Warrant Certificates shall not have been countersigned, the Warrant Agent
may countersign such Warrant Certificates either in its prior name or in its
changed name; and in all such cases such Warrant Certificates shall have the
full force provided in the Warrant Certificates and in this Agreement.

Section 14. Duties of Warrant Agent. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company and the Holders of the Warrants, by their acceptance
thereof, shall be bound:

(a) The Warrant Agent may consult with legal counsel (who may be legal counsel
for the Company), and the opinion of such counsel shall be full and complete
authorization and protection to the Warrant Agent as to any action taken or
omitted by it in the absence of bad faith and in accordance with such opinion.

(b) Whenever in the performance of its duties under this Agreement the Warrant
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chairman, President, any Officer of the Company
or the Secretary of the Company and delivered to the Warrant Agent; and such
certificate shall be full authentication to the Warrant Agent for any action
taken or suffered in the absence of bad faith by it under the provisions of this
Agreement in reliance upon such certificate.

(c) The Warrant Agent shall be liable hereunder only for its own gross
negligence, bad faith or willful misconduct (each as determined by a final
judgment of a court of competent jurisdiction).

(d) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Warrant
Certificates (except its countersignature thereof) or be required to verify the
same, and all such statements and recitals are and shall be deemed to have been
made by the Company only.

 

10



--------------------------------------------------------------------------------

(e) The Warrant Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Warrant Agent) or in respect of the validity or
execution of any Warrant Certificate (except its countersignature thereof); nor
shall it be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Warrant Certificate; nor shall
it be responsible for the adjustment of the Exercise Price or the making of any
change in the number of Warrant Shares required under the provisions of
Section 8 or responsible for the manner, method or amount of any such change or
the ascertaining of the existence of facts that would require any such
adjustment or change (except with respect to the exercise of Warrants evidenced
by a Warrant Certificate after actual written notice of any adjustment of the
Exercise Price); nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant
Certificate or as to whether any shares of Common Stock will, when issued, be
duly authorized, validly issued, fully paid and nonassessable; nor shall it have
any duty or responsibility in the case of the receipt of any written demand from
any Holder with respect to any such action or default by the Company, including,
without limiting the generality of the foregoing, any duty or responsibility to
initiate or attempt to initiate any proceedings at law or otherwise or to make
any demand upon the Company.

(f) The Company agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further
information, documentation, and other acts, instruments and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
by the Warrant Agent of the provisions of this Agreement.

(g) The Warrant Agent is hereby authorized to accept instructions with respect
to the performance of its duties hereunder from the Chairman or the President,
any Officer or the Secretary of the Company, and to apply to such officers for
advice or instructions in connection with its duties, and it shall not be liable
and shall be indemnified and held harmless for any action taken or suffered to
be taken by it in the absence of bad faith in accordance with instructions of
any such officer, provided Warrant Agent carries out such instructions without
gross negligence, bad faith or willful misconduct (each as determined by a final
judgment of a court of competent jurisdiction).

(h) The Warrant Agent and any stockholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Warrant Agent under this
Agreement. Nothing herein shall preclude the Warrant Agent from acting in any
other capacity for the Company or for any other legal entity.

(i) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect

 

11



--------------------------------------------------------------------------------

or misconduct of any such attorney or agents or for any loss to the Company
resulting from any such act, default, neglect or misconduct, absent gross
negligence, bad faith or wilful misconduct (each as determined by a final
judgment of a court of competent jurisdiction) in the selection and continued
employment thereof.

(j) The Warrant Agent may rely on and shall be held harmless and protected and
shall incur no liability for or in respect of any action taken, suffered or
omitted to be taken by it in reliance upon any certificate, statement,
instrument, opinion, notice, letter, facsimile transmission, telegram or other
document, or any security delivered to it, and believed by it to be genuine and
to have been made or signed by the proper party or parties, or upon any written
or oral instructions or statements from the Company with respect to any matter
relating to its acting as Warrant Agent hereunder.

(k) The Warrant Agent shall not be obligated to expend or risk its own funds or
to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it.

(l) The Warrant Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to any registration
statement filed with the Securities and Exchange Commission or this Agreement,
including without limitation obligations under applicable regulation or law.

(m) The Warrant Agent shall not be under any liability for interest on any
monies at any time received by it pursuant to any of the provisions of this
Agreement.

(n) The Warrant Agent shall not be accountable or under any duty or
responsibility for the use by the Company of any Warrants authenticated by the
Warrant Agent and delivered by it to the Company pursuant to this Agreement or
for the application by the Company of the proceeds of the issue and sale, or
exercise, of the Warrants.

(o) The Warrant Agent shall act hereunder solely as agent for the Company, and
its duties shall be determined solely by the provisions hereof (and no duties or
obligations shall be inferred or implied). The Warrant Agent shall not assume
any obligations or relationship of agency or trust with any of the owners or
holders of the Warrants.

(p) The Warrant Agent may rely on and be fully authorized and protected in
acting or failing to act upon (a) any guaranty of signature by an “eligible
guarantor institution” that is a member or participant in the Securities
Transfer Agents Medallion Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or (b) any law, act, regulation or any interpretation of the same
even though such law, act, or regulation may thereafter have been altered,
changed, amended or repealed.

(q) The provisions of this Section 14 shall survive the termination of this
Agreement and the resignation, removal or replacement of the Warrant Agent.

Section 15. Change of Warrant Agent. The Warrant Agent may resign and be
discharged from its duties under this Agreement upon 30 days’ notice in writing
mailed to the

 

12



--------------------------------------------------------------------------------

Company and to each known transfer agent of the Common Stock by commercial
overnight delivery, and to the Holders by first-class mail. The Company may
remove the Warrant Agent or any successor Warrant Agent upon 30 days’ notice in
writing, mailed to the Warrant Agent or successor Warrant Agent, as the case may
be, and to each transfer agent of the Common Stock by commercial over-night
delivery, and to the Depository by first-class mail. If the Warrant Agent shall
resign or be removed or shall otherwise become incapable of acting, the Company
shall appoint a successor to the Warrant Agent. If the Company shall fail to
make such appointment within a period of 30 days after such removal or after it
has been notified in writing of such resignation or incapacity by the resigning
or incapacitated Warrant Agent or by the Depository, then the Warrant Agent or
the Depository may apply to any court of competent jurisdiction for the
appointment of a new Warrant Agent. Any successor Warrant Agent appointed
hereunder shall execute, acknowledge and deliver to the Warrant Agent and to the
Company an instrument accepting such appointment hereunder and thereupon such
new warrant agent without any further act or deed shall become vested with all
the rights, powers, duties and responsibilities of the Warrant Agent hereunder
with like effect as if it had been named as warrant agent; but if for any reason
it becomes necessary or expedient to have the former warrant agent execute and
deliver any further assurance, conveyance, act or deed, the same shall be done
at the expense of the Company and shall be legally and validly executed and
delivered by the former warrant agent. Not later than the effective date of any
such appointment, the Company shall file notice thereof with the former Warrant
Agent and each transfer agent for the Common Stock, and shall forthwith mail
notice thereof to the registered holders at their addresses as they appear on
the registry books. Failure to file or mail such notice, or any defect therein,
shall not affect the legality or validity of the appointment of the successor
Warrant Agent. Upon any such termination, the Warrant Agent shall be relieved
and discharged of any further responsibilities with respect to its duties,
responsibilities and obligations hereunder. Upon payment of all outstanding fees
and expenses hereunder, the Warrant Agent shall promptly forward to the Company
or its designee any and all property or documentation relative to the Warrants
and the holders thereof and documents relating to the Warrants or the holders
thereof that the Warrant Agent may receive after its appointment has so
terminated.

Section 16. Issuance of New Warrant Certificates. Notwithstanding any of the
provisions of this Agreement or of the Warrants to the contrary, the Company
may, at its option, issue new Warrant Certificate(s) evidencing the Warrants in
such form as may be approved by its Board of Directors to reflect any adjustment
or change in the Exercise Price per share and the number or kind or class of
shares of stock or other securities or property purchasable under Warrant
Certificate(s) made in accordance with the provisions of this Agreement.

Section 17. Notices. All notices, demands, approvals, consents and other
communications provided for or permitted hereunder (each a “Notice”) shall be in
writing and, unless otherwise provided herein, shall be sent by commercial
overnight delivery as follows:

 

  (a) If to the Company, to:

Wheeler Real Estate Investment Trust, Inc.

Riversedge North

2529 Virginia Beach Boulevard

Virginia Beach, Virginia 30339

Attention: Jon Wheeler

Fax: (757) 627-9081

 

13



--------------------------------------------------------------------------------

  (b) If to the Warrant Agent, to:

Computershare Trust Company, N.A.

250 Royall Street

Canton, Massachusetts 02021

Attention: Client Administration

Fax: (781) 575-2549

Any notice required to be delivered by the Company to the registered holder of
any Warrant Certificate may be given by the Warrant Agent on behalf of the
Company, provided that the Company has provided the Warrant Agent with all
information and documents requested in connection therewith.

Except as otherwise provided in this Agreement, any distribution, notice or
demand required or authorized by this Agreement to be given or made by the
Company or the Warrant Agent to or on the Holders shall be sufficiently given or
made if sent to the Holders at their last known addresses as they shall appear
on the registration books maintained by the Warrant Agent.

Each Notice shall be deemed to have been duly given and effective when sent. Any
party may by Notice to the other parties given in accordance with this
Section 17 designate another address or person for receipt of Notices hereunder.
If the address of a party has changed, then such party promptly shall by Notice
to the other parties given in accordance with this Section 17 designate a new
address for receipt of Notices hereunder. For the avoidance of doubt, if a
Notice given in accordance with this Section 17 to a party is returned to the
sender as being refused or undeliverable (or having a similar status), then such
Notice to such party shall be deemed to have been duly given and effective on
the date that such Notice was originally sent.

Section 18. Supplements and Amendments. The Company and the Warrant Agent may
from time to time supplement or amend this Agreement without the approval of any
Holders in order to cure any ambiguity, to correct or supplement any provision
contained herein which may be defective or inconsistent with any other
provisions herein, or to make any other provisions with regard to matters or
questions arising hereunder which the Company and the Warrant Agent may deem
necessary or desirable and which shall not adversely affect the interests of the
Holders. As a condition precedent to the Warrant Agent’s execution of any
amendment, the Company shall deliver to the Warrant Agent a certificate from a
duly authorized officer of the Company that states that the proposed amendment
is in compliance with the terms of this Section 18. The Warrant Agent may, but
shall not be obligated to, enter into any amendment that affects its own rights,
duties, liabilities or obligations hereunder.

Section 19. Successors. All covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.

 

14



--------------------------------------------------------------------------------

Section 20. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give any Person other than the Company and the Warrant Agent any
legal or equitable right, remedy or claim under this Agreement; but this
Agreement shall be for the sole and exclusive benefit of the Company, the
Warrant Agent and the Holders.

Section 21. Governing Law. This Agreement and each Warrant Certificate issued
hereunder shall be governed by, and construed in accordance with, the laws of
the State of New York without giving effect to the conflicts of law principles
thereof.

Section 22. Counterparts. This Agreement may be executed (including by facsimile
or other electronic transmission) with counterpart signature pages or in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, shall have the same effect, authority and
enforceability of an original signature and all such counterparts shall together
constitute but one and the same instrument.

Section 23. Captions. The captions of the sections of this Agreement have been
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

Section 24. Information. The Company agrees to promptly provide the Holders the
information it is required to provide to the holders of the Common Stock.

Section 25. Force Majeure. Notwithstanding anything to the contrary contained
herein, Warrant Agent shall not be liable for any delays or failures in
performance resulting from acts beyond its reasonable control including, without
limitation, acts of God, terrorist acts, shortage of supply, breakdowns or
malfunctions, interruptions or malfunction of computer facilities, or loss of
data due to power failures or mechanical difficulties with information storage
or retrieval systems, labor difficulties, war, or civil unrest.

Section 26. Confidentiality. The Warrant Agent and the Company agree that all
books, records, information and data pertaining to the business of the other
party, including inter alia, personal, non-public warrant holder information,
which are exchanged or received pursuant to the negotiation or the carrying out
of this Agreement, including the fees for services set forth in the attached
schedule, shall remain confidential, and shall not be voluntarily disclosed to
any other person, except as may be required by law, including, without
limitation, pursuant to subpoenas from state or federal government authorities
(e.g., in divorce and criminal actions).

Section 27. Further Assurances. The Company shall perform, execute, acknowledge
and deliver or cause to be performed, executed, acknowledged and delivered all
such further and other acts, documents, instruments and assurances as may be
reasonably required by the Warrant Agent for the carrying out or performing by
the Warrant Agent of the provisions of this Agreement.

Section 28. Severability. If any term or provision of this Agreement is deemed
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction; provided, that if such invalid or unenforceable term
affects the rights, duties, obligations or liabilities of the Warrant Agent, the
Warrant Agent shall be entitled to resign immediately.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Warrant Agreement as
of the date first above written.

 

WHEELER REAL ESTATE INVESTMENT TRUST, INC. By:  

/s/ Jon S. Wheeler

Name:  

Jon S. Wheeler

Title:  

Chairman and Chief Executive Officer

Date:  

4/25/2014

COMPUTERSHARE TRUST COMPANY, N.A. By:  

/s/ George Dalton

Name:  

George Dalton

Title:  

Manager

Date:  

4/25/2014

 

16